DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Gersan, GB 2387437 A.  Gersan discloses a method for rendering a gemstone traceable (page 1, first paragraph, page 3, second paragraph: “such as where the origin of a diamond is confirmed” and claim 10), comprising the steps of: making available an invisible marker, wherein the marker is uniquely identifiable (claim 2, claim 5 and page 2, paragraph 5: “Surprisingly, we have now discovered that it is possible to provide such security by requiring paired oligomers which each have a recognition site for a key, the coordination complex of the three being confirmable to identify the substance”; the described authentication technique uses specified, i.e., uniquely identifiable, DNA sequences; DNA is a marker that is invisible to the naked human eye), fastening the marker in an inclusion point of the gemstone (page 9, last three paragraphs; “Oligomers according to the present invention may be attached to the article to be labelled by any of a number of means.  Theses are also well known in the art, but may include direct immersion…”; direct application of the markers contains these being deposited in an inclusion point of the gemstone, e.g., in a depression on the outer surface or in small cracks within the gemstone) and detecting a marking information item containing the fact that this uniquely identifiable marker is .
Regarding claim 13, Gersan discloses the marker comprising DNA and is unambiguously identifiable by the DNA (see claim 5).
Regarding claim 15, Gersan discloses a gemstone comprising a marker, wherein the marker is arranged and fastened in a placement location of the gemstone by way of the method for rendering the gemstone traceable according to claim 1 (see claim 12).
Claims 1-2, 6 and 14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Gaudreau, WO 2006/053435 A1.  Gaudreau discloses a technique for marking articles such as a gemstone, for example, with DNA in order to be able to assign than to an owner (page 1, paragraph 3: “Thus, there is a need in the art for unique marking compositions that can be used to mark personal property including for example, articles of value…”, page 17, paragraph 2: "precious stones’'). The described marker is invisible (page 13, paragraph 2: "The most covert means of application, is for the solution to be invisible”). The DNA marker is applied to the object in a solution (page 28, paragraphs 2 and 3).  As a result, the marker accumulates on the surface, but also in very fine cracks within the object. If it is necessary to trace the marked object, the DNA is detached from the object with the aid of a solution; and, thus can be compared for identification purposes with information stored in a database (page 17, last paragraph - page 18, paragraph 1 and paragraph 4; page 20, paragraphs 2 and 3).
Regarding claim 2, Gaudreau discloses (page 28, paragraphs 2 and 3) “Alternatively, the particles can be deposited directly on the surface in solution…”
Regarding claim 6, Gaudreau discloses a silicon additive on page 2, paragraph 6: “The present invention further contemplates a DNA coating composition as defined above wherein the composition further comprises silica.”
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, US 2005/0019556 A1 in view of Gersan, GB 2387437 A or Gaudreau, WO 2006/053435 A1.  Freeman discloses a method for marking objects, such as jewelry, for example, with coded nanoparticles for identification purposes (claims 1 and 13, paragraphs [0028]-[0029]). Such nanoparticles are not visible to the naked human eye.  The nanoparticles are applied to the object by war of a carrier liquid, which subsequently evaporates (paragraph [0033]).  If such a technique is used, the marker automatically accumulates both on the surface and in very fine cracks within the object.  Thus, the object can be identified by way of the coded particles (paragraph [0045]).
Therefore, the subject matter of claim 1 differs from this known authentication technique in that the object to be identified is a gemstone.
The problem addressed by the present invention can therefore be considered that of facilitating the traceability of gemstones.
However, the application of invisible markers to gemstones in order to make these traceable is known from Gersan or Gandreau. Therefore, a person skilled in the art would consider it obvious to 
Regarding claim 2, Freeman discloses (paragraph [0043]) “Alternatively, the particles can be deposited directly on the surface in solution…”
Regarding claim 3, Gandreau and Freeman disclose the gemstone is immersed at least partly into the carrier fluid with the suspend marker, in order to transport the marker, which is suspended in the carrier fluid, to the placement location in the gemstone (Gandreau page 28, paragraph 2, Freeman, paragraph [0043]).
Regarding claim 4, Freeman discloses a marker suspended in a carrier fluid of isopropanol (paragraph [0037]).
Regarding claim 5, Freeman fails to disclose an additive being added to the carrier fluid before the fastening of the marker in the placement location of the gemstone, wherein the additive is a primer.  However, Gersan does disclose a primer additive, see claim 4.  It would have been obvious to add a primer to ensure better adhesion between the marker and gemstone as it is applied with a carrier fluid containing a primer.
Regarding claim 7, Freeman discloses a surface coating of a t least a part-surface of the placement location forms before and/or on evaporating or vapourising the carrier fluid, by way of which surface coating the marker is fastened in the placement location of the gemstone, wherein the surface coating comprises silicon (paragraph [0033]).
Regarding claim 8, Freeman discloses a surface of the marker is treated before the fastening of the marker in the placement location of the gemstone (paragraph [0044], “In one embodiment, the surface to be tagged is coated (e.g., with a coating that minimizes reflections from the surface) before the particles are attached to enhance image quality of the imaged or observed particles..”).
Regarding claim 9, Freeman discloses the marker is designed as a particle (paragraph [0028]).

Regarding claims 11 and 17-18, Freeman discloses a marker with a size between 20nm to 200nm (paragraph [0047]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, US 2005/0019556 A1 in view of Gersan, GB 2387437 A and Gaudreau, WO 2006/053435 A1.
Regarding claim 6, Freeman fails to disclose an additive comprising silicon.  However, Gandreau discloses on page 2, paragraph 6, “The present invention further comtemplates a DNA coating composition as defined above wherein the composition further comprises silica.”  Therefore, it would have been obvious to modify Freeman in view Gersan to add a silica to the DNA marker to make it more durable against degradation and the elements.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gersan, GB 2387437 A in view of WO 02/086052 A2.  Gersan fails to disclose a marker with an electrical charge.  However, the WO reference discloses on page 16, lines 11-12, a marker with an electrical charge.  The use of an electrical charge on the marker improves the ability to make the identification.  Therefore, it would have been obvious to add an electrical charge to Gersan’s marker to improve the method of identifying the article.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677